Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 6, 10 reciting “a second substrate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-10, 16,17,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu USPAT 6,528,366.
Regarding claim 1, Tu shows in fig.10, a resistive random access memory (RRAM), comprising: a planar substrate (10); and a plurality of metal-insulator-metal (MIM) structures (50,54,60) extending orthogonally above the planar substrate (10), 
In the recitation ‘Random access memory (RRAM)’ that has not been given patentable weight because it have been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. MPEP 2111.02. Moreover, 54 is formed of a similar material than the instant invention’ s resistive-switching material, a high-k dielectric. Therefore, it would have been obvious to consider item 54 as the resistive-switching material.
Regarding claim 2, Tu shows in fig.10, a RRAM wherein a first dielectric layer (54) is disposed between, and separates, each MIM structure of the plurality of MIM structures.
Regarding claim 3, Tu shows in fig.10, a RRAM wherein the second electrode (60) layer of a first MIM structure of the plurality of MIM structures is connected to the 
Regarding claim 4, Tu shows in fig.10, a RRAM wherein at least one of the first electrode layer or the second electrode (50, 60) (col.5, line 40-45) layer comprises titanium nitride.
Regarding claims 6,10, Tu shows in fig.10, a method further comprising forming the planar substrate (10) by depositing a second substrate layer (20,30) above a first substrate layer, wherein: the first substrate layer comprises one of silicon, glass, ceramic, or aluminum oxide; and the second substrate layer comprises silicon dioxide.
Regarding claim 7, Tu shows in fig.10, a RRAM wherein the first electrode layer (50) and the resistive- switching material layer (54) are disposed directly adjacent to the planar substrate and wherein the resistive-switching material layer separates the second electrode layer from the planar substrate.
Regarding claim 8, Tu shows in fig.10, a RRAM of claim 1, further comprising a number of electrodes for external connection, wherein the number of electrodes for external connection is greater than or equal to a number of the plurality of MIM structures.
Regarding claim 9, Tu shows in fig.10, a method for fabricating a vertical resistive random access memory (RRAM), the method comprising forming a plurality of metal-insulator-metal (MIM) structures (50,54,60)  extending orthogonally above a planar substrate, wherein: the plurality of MIM structures (50,54,60)  are laterally disposed with respect to each other across at least a portion of the planar substrate; each MIM structure comprises a first electrode layer(50,54,60)  , a resistive-switching material 
Regarding claim 16, Tu shows in fig.10, a method wherein the second electrode layer (60) of a first MIM structure of the plurality of MIM structures is connected to the second electrode layer of a second MIM structure of the plurality of MIM structures by a same electrode.
Regarding claim 17, Tu shows in fig.10, a method wherein at least one of the first electrode layer or the second electrode layer comprises titanium nitride (50, 60) (col.5, line 40-45).
Regarding claim 19, Tu shows in fig.10, a method wherein the first electrode layer (50) and the resistive- switching material layer (54) are disposed directly adjacent to the planar substrate (20)
Regarding claim 20, Tu shows in fig.10, a method wherein the resistive-switching material layer (54) separates the second electrode layer from the planar substrate (20).
2.	Claims 5, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu USPAT 6,528,366 in view of Triyoso US 2015/0364535.
Regarding claims 5, 18, Tu shows in fig.10 and discloses a device wherein the resistive-switching material layer comprises a high-k material.

Triyoso discloses a device wherein the resistive-switching material layer comprises hafnium oxide or titanium oxide [0049].
Triyoso is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Tu. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Triyoso in the device of Tu because it will provide an improved device [0009].
3.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu USPAT 6,528,366 in view of Tu USPAT 6,720,232.
Regarding claim 11, Tu differs from the claimed invention because he does not explicitly disclose a method wherein forming the plurality of MIM structures comprises: depositing a metal layer above the planar substrate; and depositing a cap layer above the metal layer.
Tu discloses and shows in fig.24, a device wherein forming the plurality of MIM structures comprises: depositing a metal layer above the planar substrate; and depositing a cap layer (90) above the metal layer (84).
Tu (232) is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Tu. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Tu (232) in the device of Tu because it will facilitate the formation of subsequent metal layers (col.5, line 35-45).
Allowable Subject Matter
4.	Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813